Citation Nr: 1029826	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-18 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk




INTRODUCTION

The Veteran had active duty from September 1950 to September 
1953.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO), which, in pertinent part, denied 
service connection for bilateral hearing loss disability and 
tinnitus.  

This matter was previously before the Board in May 2010, at which 
time it was referred for a specialist's opinion in a VHA 
Directive.  It is now returned to the Board.
   
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is shown to be causally 
or etiologically related to service

2.  The Veteran's right ear hearing loss does not meet the 
definition of a VA disability.

3.  Bilateral tinnitus is not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in or aggravated during 
active service, and sensorineural hearing loss be presumed to 
have been incurred.  38 U.S.C.A.           §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).
2.  Right ear hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  VA 
is required to notify a claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, the VA 
will attempt to obtain on behalf of the claimant.  In addition, 
VA must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately after," 
the VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should service 
connection be awarded, a disability rating and an effective date 
for the award of benefits will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

The RO mailed the Veteran a letter in April 2008 that notified 
him of the RO's duty to assist him in obtaining pertinent 
evidence and medical records to support his claim as well as 
requested that he submit any supporting medical records from 
private treatment.  Additionally, the RO informed the Veteran as 
to what the evidence must show to establish entitlement.  The RO 
also requested that the Veteran identify any relevant records 
and/or additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the records 
or other evidence on his behalf.  The letter satisfied the duty 
to notify.  The letter dated in April 2008 also satisfied the 
Dingess requirements.  Moreover, one of the claims on appeal is 
for a higher initial rating, which is a downstream issue from 
that of service connection, a claim for whcih38 U.S.C.A. § 5103 
notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Some VA medical records and service treatment records (STRs) have 
been obtained.  The Board notes that portions of the Veteran's 
STRs and service personnel records are not available, despite 
attempts by the RO to obtain this evidence.  According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional records 
were found or are to be had.  When, as here, at least a portion 
of the service records cannot be located, through no fault of the 
Veteran, VA has a "heightened" obligation to more fully discuss 
the reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

The Veteran has submitted lay statements in support of his claim.  
He was afforded VA examination in November 2009 and medical 
opinion was obtained in June 2010.  The Veteran has not 
identified any other medical records or evidence pertinent to his 
claim.  The Board is similarly unaware of any outstanding 
pertinent evidence. 

Therefore, the Board is satisfied that the VA has complied with 
the duty to assist requirements discussed above.

The Veteran contends that his current hearing loss and tinnitus 
are attributable to excessive noise he was exposed to during 
service.  Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must contain:  
(1) Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or a relationship between a 
current disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995); Hickson v. West, 12 Vet. App. 247 (1999).

In addition, the Board notes that for the purposes of applying 
the laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Right Ear Hearing Loss

The evidence of right ear hearing loss is contained in a November 
2009 VA examination.

In November 2009 the Veteran underwent a VA audiological 
examination and the audiometric testing for the right ear showed:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
20
30

The average hearing for the Veteran's right ear was 15.  He 
scored a 96 percent for his right ear on the Maryland CNC speech 
recognition test.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.     § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be granted.  
The Court has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 
3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

Based on this record, the Board finds that service connection for 
hearing loss in the right ear is not warranted because the 
evidence reflects that the Veteran does not have a hearing loss 
disability in his right ear that satisfies the requirements of 
38 C.F.R. § 3.385.  As such, the Board finds that the medical 
evidence is against the claim.  Simply put, in the absence of a 
present disorder in the right ear as defined by VA, a grant of 
service connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  One of the necessary 
elements for a grant of service connection is a current disorder.  
See 38 C.F.R. § 3.303(b).  In the absence of proof of a current 
disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225 (1992). 

Left Ear Hearing Loss

The evidence of left ear hearing loss is contained in the same 
November 2009 VA examination.

In November 2009 the Veteran underwent a VA audiological 
examination and the audiometric testing for the left ear showed:

HERTZ

500
1000
2000
3000
4000
LEFT
0
5
5
45
25

The average hearing for the Veteran's left ear was 20.  He scored 
a 96 percent for his right ear on the Maryland CNC speech 
recognition test.

Here the Board finds the Veteran does have a hearing loss 
disability in his left ear that satisfies the requirements of 38 
C.F.R. § 3.385.  

Thus, the question is not whether the Veteran has a current 
disability, rather whether his current disorder is causally 
connected to his period of active military service.  There are no 
STRs to examine because they could not be obtained.  O'Hare 1 
Vet. App. at 367. 

A VA medical opinion from June 2010 stated it is at least as 
likely as not that the Veteran's hearing loss is a result of 
military noise exposure.  The examiner noted that the Veteran's 
separation examination in September 1953 did not rule out the 
possibility of slight or mild high frequency hearing loss.

Based on the foregoing, and after resolving all doubt in the 
Veteran's favor, entitlement to service connection for left ear 
hearing loss is granted.  The record contains a current diagnosis 
of left ear hearing loss and contains a positive nexus opinion.  

Tinnitus

The record indicates that the Veteran has a current diagnosis of 
bilateral tinnitus. However, the earliest tinnitus is claimed by 
the Veteran is in 2004, 50 years after separation from service.

In order for service connection to be warranted, however, the 
evidence must show a nexus between his tinnitus and his active 
service.  In this regard, the VA examinations and opinions from 
November 2009 and June 2010 are very probative.  Both examiners 
state that the Veteran's tinnitus is not a result of military 
noise exposure.

As to any continuity of tinnitus since service (see 38 C.F.R. § 
3.303(b) regarding continuity of symptomatology), the record 
indicates that the Veteran has provided statements regarding the 
post-service onset date for tinnitus.  Specifically, the Veteran 
indicated that his tinnitus recently manifested itself in the 
last 6 years.  Further, the first medical evidence documenting 
complaints of tinnitus is dated in August 2007, approximately 54 
years after separation from active service.  The gap of time 
between the contended in-service symptoms and the first post-
service medical evidence of tinnitus is, in itself, significant 
and it weighs against the Veteran's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).

The Veteran is competent to testify as to his symptoms of ringing 
in the ears, otherwise known as tinnitus, and there is no reason 
shown to doubt his credibility.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005), citing Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (holding that lay testimony is competent if it 
is limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge); See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  He is not 
competent, however, to provide an opinion regarding the cause of 
tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see, Layno, 6 Vet. App. at 469-71.  Simply stated, his 
opinion regarding the etiology of his tinnitus lacks probative 
value; it does not constitute competent medical evidence.  
Espiritu, 2 Vet. App at 495.

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for tinnitus.  There is no question that 
the Veteran currently experiences tinnitus, but the Board finds 
that based upon the evidence of record, his current disability 
was not etiologically related to service.  Therefore, the benefit 
of the doubt doctrine is not applicable, and the claim for 
service connection for tinnitus must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1365; Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


